Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 18, 2022

The Court of Appeals hereby passes the following order:

A22I0143. WENDY SMOOT-LEE v. CORIZON HEALTH, INC.

      Wendy Smoot-Lee filed a personal injury action against Corizon Health, Inc.
and Shena Danielle Burton. Corizon Health moved for summary judgment. The court
granted the motion, leaving the case pending as to Burton. Smoot-Lee then filed this
application for interlocutory appeal.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. Olympic Dev. Group v. American
Druggists’ Ins. Co., 175 Ga. App. 425, 425 (1) (333 SE2d 622) (1985). Thus, the
order that Smoot-Lee seeks to appeal is directly appealable and not subject to the
interlocutory appeal requirements. “This Court will grant a timely application for
interlocutory review if the order complained of is subject to direct appeal and the
applicants have not otherwise filed a notice of appeal.” Spivey v. Hembree, 268 Ga.
App. 485, 486 n. 1 (602 SE2d 246) (2004).
      Accordingly, this application for interlocutory review is hereby GRANTED.
Smoot-Lee shall have ten days from the date of this order to file a notice of appeal in
the trial court if she has not already done so. See OCGA § 5-6-34 (b). The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/18/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.